Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16 and 23 are objected to because of the following informalities:
In Claim 16, lines 1 and 2, “run at” and “stored at” was probably meant to be run on and stored on respectively.
In Claim 23, line 13 and lines 21-22, “the at least two controlled devices” and “at least two controlled devices” should be at least two controlled devices and the at least two controlled devices respectively, in order to negate possible 35 USC 112 issues.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 13-14, recites the limitation “determining that the first training data set is inadequate to fully form the hierarchical training data set”. It is unclear what constitutes 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Looking at independent Claims 1, 16 and 23 whose limitations are similar in scope, we limitations pertaining to the use of machine learning on training data from controlled devices and the supplementing of this training data with additional training data. Machine learning is based on mathematical relationships, equations and calculations, and therefore, under its broadest reasonable interpretation, these limitations are considered as “Mathematical Concepts” under the grouping of abstract ideas. Dependent Claims 2, 4-5, 7-8, 10-15, 17, 19-22 and 24-25 simply defines the controlled devices, their classifications and inputs and does not negate the abstract idea (also, simply applying the machine learning to determine an input, as recited in Claims 14 and 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional element of using “one or more processors” for implementing the limitations of the claims. However, this additional element is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the “one or more processors” for implementing the limitations of the claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are therefore not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9, 12-23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, US 2017/0371544 A1, in view of Switzer, US 2017/0354921 A1 (equivalent to WO 2016/081863 A1 that has an earlier publication date).

Regarding Claim 1, Choi teaches:
A system comprising: one or more processors; and one or more non-transitory memory storage devices storing computer instructions configured to run on the one or more processors and perform: constructing a hierarchical training data set (paragraphs 29, 47, 82, 110: wherein it is discussed the multiple/hierarchical training data used by the learning system. Examiner’s note: Chaudhuri, US 2017/0323221 A1, see applicants’ IDS, also teaches this, see for example paragraph 4); 
and applying machine-learning to the hierarchical training data set (paragraphs 89, 118, 122: wherein as discussed the machine learning is applied to the data);
wherein: constructing the hierarchical training data set comprises: receiving a first training data set, the first training data set consisting of first training data (paragraph 92: wherein it is discussed the first training data block);
determining that the first training data set is inadequate to fully form the hierarchical training data set (paragraphs 104, 110, 118, 120: wherein it is discussed selecting and providing additional training data to improve the machine learning. That is, based on initial training data not being adequate, additional training data is provided);
receiving a second training data set, the second training data set consisting of second training data (paragraph 92: wherein it is discussed the second training data block); 
and supplementing the first training data set with the second training data set to form the hierarchical training data set (paragraphs 92, 132-134: wherein as discussed the training data includes the multiple training data blocks).
Choi may not have explicitly taught the following:
to determine at least one first optimal control input value of a first control input for a first controlled device of multiple controlled devices
having been generated by the first controlled device
having been generated by at least two controlled devices of the multiple controlled devices, and the at least two controlled devices comprising the first controlled device.
However, Switzer shows (Figs. 5A-5B; paragraphs 7, 10, 31, 37, 96, 105, 129-130: wherein it is discussed the many devices being controlled by the controller based on 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Switzer with that of Choi for determining input and generated data from controlled devices.
The ordinary artisan would have been motivated to modify Choi in the manner set forth above for the purposes of optimizing a particular output such as the production of water by using a controller to control devices [Switzer: paragraph 10].

Regarding Claim 2, Switzer further teaches:
The system of claim 1 wherein: the multiple controlled devices consist of the at least two controlled devices (paragraph 7: wherein it is discussed controlling of multiple variables and systems/devices).

Regarding Claim 3, with Switzer teaching those limitations of the claim as previously pointed out, Choi further teaches:
The system of claim 2 wherein: constructing the hierarchical training data set further comprises: determining that the first training data set and the second training data set are inadequate to fully form the hierarchical training data set; receiving a third training data set, the third training data set consisting of third training data having been simulated for the multiple controlled devices; and supplementing the first training data set and the second training data set with the third training data set to form the hierarchical training data set (paragraphs 92, 

Regarding Claim 4, Switzer further teaches:
The system of claim 1 wherein: the multiple controlled devices comprise the at least two controlled devices and at least one other controlled device (paragraph 7: wherein it is discussed controlling of multiple variables and systems/devices). 

Regarding Claim 5, Switzer further teaches:
The system of claim 4 wherein: the at least two controlled devices are associated with a first controlled device classification; and the at least one other controlled device is not associated with the first controlled device classification (paragraph 7: wherein it is discussed controlling of multiple different variables and different systems/devices).

Regarding Claim 6, with Switzer teaching those limitations of the claim as previously pointed out, Choi further teaches:
The system of claim 1 wherein: the multiple controlled devices comprise the at least two controlled devices and at least one other controlled device; and constructing the hierarchical training data set further comprises: determining that the first training data set and the second training data set are inadequate to fully form the hierarchical training data set; receiving a third training data set, the third training data set consisting of third training data having been generated by all of the multiple controlled devices; and supplementing the first training data set and the second training data set with the third training data set to form the hierarchical training data set (paragraphs 92, 104, 110, 118, 120, 132-134: wherein it is discussed the third training data/block and the multiple training data blocks, and providing additional training data to improve the machine learning. That is, based on initial training data not being adequate, additional training data is provided). 

Regarding Claim 9, with Switzer teaching those limitations of the claim as previously pointed out, Choi further teaches:
The system of claim 6 wherein: constructing the hierarchical training data set further comprises: determining that the first training data set, the second training data set, and the third training data set are inadequate to fully form the hierarchical training data set; receiving a fourth training data set, the fourth training data set consisting of fourth training data having been simulated for the multiple controlled devices; and supplementing the first training data set, the second training data set, and the third training data set with the fourth training data set to form the hierarchical training data set ((paragraphs 92, 104, 110, 118, 120, 132-134: wherein it is discussed the third training data/block and combinations thereof that can produce subsequent/fourth training data blocks of the multiple training data blocks, and providing additional training data to improve the machine learning. 

Regarding Claim 12, Switzer further teaches:
The system of claim 1 wherein: the multiple controlled devices are multiple water generating units; and the first controlled device is a first water generating unit (paragraph 7: wherein as discussed the control devices pertain to water production/generation systems).

Regarding Claim 13, Switzer further teaches:
The system of claim 12 wherein: the first control input is one of an actuator speed or a circulator speed (paragraphs 7, 37-38, 99: wherein it is discussed the blower speed that would be based on the motor/actuator speed and the circulator speed).

Regarding Claim 14, Choi further teaches:
The system of claim 1 wherein: the computer instructions further are configured to perform: applying machine-learning to the hierarchical training data set (paragraphs 89, 118, 122: wherein as discussed the machine learning is applied to the data)
And Switzer further teaches:
to determine at least one second optimal control input value of a second control input for the first controlled device of the multiple controlled devices (Figs. 5A-5B; paragraphs 7, 10, 31, 37, 96, 105, 129-130: wherein it is discussed the many devices 

Regarding Claim 15, Switzer further teaches:
The system of claim 14 wherein: the multiple controlled devices are multiple water generating units; the first controlled device is a first water generating unit (paragraph 7: wherein as discussed the control devices pertain to water production/generation systems);  
the first control input is an actuator speed; and the second control input is a circulator speed (paragraphs 7, 37-38, 99: wherein it is discussed the blower speed that would be based on the motor/actuator speed and the circulator speed). 

Claims 16-22 are similar to Claims 1, 6, 9 and 12-15 respectively, and are rejected under the same rationale as stated above for those claims.
Claim 23 is a combination of Claims 1, 14, 4, 6 and 9 and is rejected under the same rationale as stated above for those claims.
Claim 25 is similar to Claim 12 and is rejected under the same rationale as stated above for that claim.

Claims 7-8, 10-11 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example Igelnik, US 2007/0150424, teaches an ensemble approach to provide a more computational efficient learning algorithm for a neural network. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.